HELD BY THE COURT
(BETTS, District Judge).
That these allegations are inadequate and faulty as matters of pleading, because Brooks does not connect himself in interest with the cause. That in point of form and regularity the pleading establishes no fact which can in law inure to the de-fence of the vessel. That if the paper can be accepted as a general issue to the information, it admits all the averments set forth in that pleading and can rely only on their legal inefficiency. That the pleadings are doubtless to be regarded within the spirit of the act of August 6, 1861, and subject to like rules of procedure as iu ordinary cases of prize of war. In these cases, the mere charge of the offence is all the specification that need be made in a libel alleging that the property was seized as prize. That the allegations in this libel clearly place this vessel within a range of facts which make her con-fiscable by the law. It states: 1. That two-sixteenths of the vessel were the property of Albert Connor and Addison Cammack of New Orleans, La., and that it was seized within the navigable waters of this state. 2. That a state of insurrection and condition of hostility existed and still remains between the inhabitants of the state of Louisiana and the United States; and 3. That such steps had been taken by the president under existing laws, as to give full action and effect to the condemnatory provisions of the act of July 13, 1S61, and to bring the vessel within that *528act. That these allegations mark out with adequate distinctness the corpus delicti imputed to the property, and nothing is discerned by the court disabling it from being executed in the condemnation and forfeiture of the vessel. Decree of condemnation and forfeiture accordingly.